MEMORANDUM**
Herbert Gilbert appeals pro se the district court’s orders denying Gilbert leave to file a Fed.R.Civ.P. 60(b) motion pursuant to a vexatious litigant order. We review the application of a vexatious litigant order for abuse of discretion. See Moy v. United States, 906 F.2d 467, 469 (9th Cir. 1990). We affirm.
In a prior appeal, this court affirmed the district court’s imposition of a pre-filing review order requiring Gilbert to seek permission to file any future motions or actions relating to the same claims. See United States ex rel. Gilbert v. Bay Area Rapid Transit Dist., 61 Fed.Appx. 488 (9th Cir.2003) (unpublished memorandum disposition). As the allegations in the instant application are covered by the prefiling review order, we affirm the district court’s denial of Gilbert’s application for leave to file a Rule 60(b) motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.